Exhibit 10.10

 

THE ONE GROUP HOSPITALITY, INC.

 

RESTRICTED STOCK UNIT AGREEMENT -

INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Unit
Award Grant Notice between The ONE Group Hospitality, Inc. (the “Company”), a
Delaware corporation, and the individual whose name appears on the Restricted
Stock Unit Award Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted The ONE Group Hospitality, Inc. 2019 Amended
and Restated Stock Incentive Plan (the “Plan”), to promote the interests of the
Company by providing an incentive for Employees, directors and Consultants of
the Company and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant restricted stock units (“RSUs”) related to the Company’s common
stock, par value $0.0001 per share (“Common Stock”), in accordance with the
provisions of the Plan, all on the terms and conditions hereinafter set forth;
and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.Grant of Award.  The Company hereby grants to the Participant the number of
RSUs set forth in the Restricted Stock Unit Award Grant Notice (the “Award”)
which represents a contingent entitlement of the Participant to receive shares
of Common Stock, on the terms and conditions and subject to all the limitations
set forth herein and in the Plan, which is incorporated herein by
reference.  The Participant acknowledges receipt of a copy of the Plan.

 

2.Vesting of Award.

 

(a) Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as set forth in the Restricted Stock
Unit Award Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan.  On each vesting date set forth in the Vesting of Award
provision of the Restricted Stock Unit Award Grant Notice, the Participant shall
be entitled to receive such number of shares of Common Stock equivalent to the
number of RSUs provided that, on such vesting date, the Participant is a
director, Employee or Consultant of the Company or an Affiliate.  Such shares of
Common Stock shall thereafter be delivered by the Company to the Participant
within five days of the applicable vesting date and in accordance with this
Agreement and the Plan.  The purchase price is $0.0001 per share payable if and
when shares of Common Stock are issued by the Company, which payment will be
made by the Company on behalf of the Participant as compensation for the
Participant’s prior service to the Company and which amount will be reported as
income on the Participant’s W-2 (or other applicable form) in the year of
payment.

 

(b) Except as otherwise set forth in this Agreement or in the Restricted Stock
Unit Award Grant Notice, if the Participant ceases to be, for any reason, a
director, Employee or Consultant of the Company or an Affiliate (the
“Termination”) prior to a vesting date set forth in the Restricted Stock Unit
Award Grant Notice, then as of the date on which such relationship is terminated
with the Participant, all unvested RSUs shall immediately be forfeited to the
Company and this Agreement shall terminate and be of no further force or
effect.     

 

3.Prohibitions on Transfer and Sale.  This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the






Company's securities without receipt of consideration) shall not be transferable
by the Participant otherwise than (i) by will or by the laws of descent and
distribution, or (ii) pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  Except as provided in the previous
sentence, the shares of Common Stock to be issued pursuant to this Agreement
shall be issued, during the Participant's lifetime, only to the Participant (or,
in the event of legal incapacity or incompetence, to the Participant's guardian
or representative). This Award shall not be assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Award or of any rights
granted hereunder contrary to the provisions of this Section 3, or the levy of
any attachment or similar process upon this Award shall be null and void.

 

4.Adjustments.  The Plan contains provisions covering the treatment of RSUs and
shares of Common Stock in a number of contingencies such as stock splits.
Provisions in the Plan for adjustment with respect to this Award and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference. 

 

5.Securities Law Compliance.  The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended.  The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder.  The Company intends to maintain this registration statement but has
no obligation to do so.  If the registration statement ceases to be effective
for any reason or there is a restriction under foreign law, a Participant will
not be able to transfer or sell any of the shares of Common Stock issued to the
Participant pursuant to this Agreement unless exemptions from registration or
filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to resell his or her Common Stock, including due to the
Participant’s affiliation with the Company. The Company shall not be obligated
to either issue the Common Stock or permit the resale of any shares of Common
Stock if such issuance or resale would violate any applicable securities law,
rule or regulation.

 

6.Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.

 

7.Incorporation of the Plan.  The Participant specifically understands and
agrees that the RSUs and the shares of Common Stock to be issued under the Plan
will be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound.  The provisions of the Plan are incorporated herein
by reference.

 

8.Tax Liability of the Participant and Payment of Taxes.    The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s
responsibility.  Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at each vesting date on the
portion of the Award then vested the Company shall be entitled to immediate
payment from the Participant of the amount of any tax required to be withheld by
the Company. Any taxes due shall be paid, at the option of the Company as
follows:

 

(a)through reducing the number of shares of Common Stock entitled to be issued
to the Participant on the applicable vesting date in an amount equal to the
amount of minimum withholding tax due and payable by the Company.  Fractional
shares will not be retained to satisfy any portion of the withholding
tax.  Accordingly, the Participant agrees that in the event that the amount of
withholding tax owed would result in a fraction of a share being owed, that
amount will be satisfied by withholding the fractional amount from the
Participant’s paycheck;

 

(b)requiring the Participant to deposit with the Company an amount of cash equal
to the amount determined by the Company to be required with respect to the
statutory minimum of the






Participant’s estimated total federal, state and local tax obligations or
otherwise withholding from the Participant’s paycheck an amount equal to the
withholding tax due and payable; or 

 

(c)if the Company believes that the sale of shares can be made in compliance
with applicable securities laws, authorizing, at a time when the Participant is
not in possession of material nonpublic information, the sale by the Participant
on the applicable vesting date of such number of shares of Common Stock as the
Company instructs a registered broker to sell to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation.  To the extent the proceeds
of such sale exceed the Company’s tax withholding obligation the Company agrees
to pay such excess cash to the Participant as soon as practicable.  In addition,
if such sale is not sufficient to pay the Company’s tax withholding obligation
the Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any tax withholding
obligation that is not satisfied by the sale of shares of Common Stock. The
Participant agrees to hold the Company and the broker harmless from all costs,
damages or expenses relating to any such sale.  The Participant acknowledges
that the Company and the broker are under no obligation to arrange for such sale
at any particular price.  In connection with such sale of shares of Common
Stock, the Participant shall execute any such documents requested by the broker
in order to effectuate the sale of shares of Common Stock and payment of the
withholding obligation to the Company.  The Participant acknowledges that this
paragraph is intended to comply with Section 10b5-1(c)(1(i)(B) under the
Exchange Act.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

9.Participant Acknowledgements and Authorizations. 

 

The Participant acknowledges the following:

 

(a)The Company is not by the Plan or this Award obligated to continue the
Participant as an Employee, director or Consultant of the Company or of an
Affiliate. 

 

(b)The Plan is discretionary in nature and may be suspended or terminated by the
Company at any time.

 

(c)The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award under the Plan, benefits
in lieu of awards or any other benefits in the future.

 

(d) The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.

 

(e)The value of this Award is an extraordinary item of compensation outside of
the scope of any employment or service.  As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.  The future value of the
shares of Common Stock is unknown and cannot be predicted with certainty.

 

(f)The Participant (i) authorizes the Company and its Affiliates or, if the
Participant is not employed by the Company or an Affiliate, his or her employer,
to furnish the Company and its Affiliates (and any agent administering the Plan
or providing recordkeeping services) with such information and data as it shall
request in order to facilitate the grant of the Award and the administration of
the Plan, (ii) waives any data privacy rights he or she may have with respect to
such information or the sharing of such information, and (iii) authorizes the
Company and its Affiliates to store and transmit such information in electronic
form.

 








10.Notices.  Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

The ONE Group Hospitality, Inc.

441 Lexington Ave.  Suite 1406

New York, New York 10017

Attention: Chief Administrative Officer

 

If to the Participant at the address set forth on the Restricted Stock Unit
Award Grant Notice or to such other address or addresses of which notice in the
same manner has previously been given.  Any such notice shall be deemed to have
been given on the earliest of receipt, one business day following delivery by
the sender to a recognized courier service, or three business days following
mailing by registered or certified mail.

 

11.Assignment and Successors.

 

(a)This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

12.Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the Delaware, without giving effect to the conflict of law
principles thereof.  For the purpose of litigating any dispute that arises under
this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the state of New York and agree that such litigation
shall be conducted in the state courts the state of New York or the federal
courts of the United States for the District of Manhattan.

 

13.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

 

14.Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. 

 

15.Modifications and Amendments; Waivers and Consents.  The terms and provisions
of this Agreement may be modified or amended as provided in the Plan.  Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 








16.Section 409A.  The Award of RSUs evidenced by this Agreement is intended to
be exempt from the nonqualified deferred compensation rules of Section 409A of
the Code as a “short term deferral” (as that term is used in the final
regulations and other guidance issued under Section 409A of the Code, including
Treasury Regulation Section 1.409A-1(b)(4)(i)), and shall be construed
accordingly.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 










Restricted Stock Unit No.________

 

THE ONE GROUP HOSPITALITY, INC.

 

Restricted Stock Unit Award Grant Notice for Employees, Directors and
Consultants

Restricted Stock Unit Award Grant under the Company’s

2019 Amended and Restated Stock Incentive Plan

 

 

 

1.           Name and Address of Participant

 

 

 

 

 

 

 

 

2.           Date of Grant of

             Restricted Stock Unit Award

 

 

 

 

3.           Maximum Fumber of Shares underlying

             Restricted Stock Unit Award

 

 

4.Vesting of Award:  This Restricted Stock Unit Award shall vest on the first
anniversary of the grant date provided the Participant is an Employee, director
or Consultant of the Company or of an Affiliate on the applicable vesting date:

 

Notwithstanding the foregoing, in the event the Participant ceases to be an
Employee, director or Consultant of the Company or of an Affiliate by reason of
Disability while the Participant is an Employee, director or Consultant of the
Company or of an Affiliate, the then unvested portion of this Restricted Stock
Unit Award shall vest as of the date of termination to the extent of a pro rata
portion through the date of the Participant’s termination of service due to
Disability of the number of Shares that would have vested on the next vesting
date had the Participant not become Disabled. The proration shall be based upon
the number of days accrued in the current vesting period prior to the date of
the Participant’s termination of service due to Disability.

 

Notwithstanding the foregoing, in the event of the death of the Participant
while an Employee, director or Consultant of the Company or of an Affiliate, the
then unvested portion of this Restricted Stock Unit Award shall vest as of the
date of termination to the extent of a pro rata portion through the date of
death of the number of shares that would have vested on the next vesting date
had the Participant not died.  The proration shall be based upon the number of
days accrued in the current vesting period prior to the Participant’s date of
death.

 

In addition, in the event of a Change of Control and (i) this Restricted Stock
Unit Award is not assumed or substituted on an equitable basis by a successor
entity or (ii) this Restricted Stock Unit Award is assumed or substituted on an
equitable basis by a successor entity and if within one (1) year of the Change
of Control the Participant’s service is terminated by the successor entity not
for Cause or the Participant terminates service for Good Reason, this Restricted
Stock Unit Award shall vest in full in the event of (i) on the date of the
Change of Control and in the event of (ii) on the date of termination of
service.

 

“Good Reason” means, in the absence of a written consent of the Participant: (i)
a reduction in the Participant’s base salary; (ii) a material adverse change in
a Participant’s duties, authority or responsibilities which causes such
Participant’s position with the Company to become of significantly less
responsibility or authority than such Participant’s position prior to the Change
of Control; or (iii) as a condition to the Participant remaining an Employee or
Consultant of the Company or an Affiliate, the Participant is required to
relocate from his or her principal place of business to a location that is 30
miles outside of the principal place of business or such other area where the
Participant performed services immediately prior to the Change of Control
(exclusive of incidental travel for or on behalf of the Company).

 

Any terms used and not defined herein have the meanings ascribed to such terms
in the 2019 Amended and Restated Stock Incentive Plan

 








The Company and the Participant acknowledge receipt of this Restricted Stock
Unit Award Grant Notice and agree to the terms of the Restricted Stock Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2019 Amended and Restated Stock Incentive Plan and the terms of this Restricted
Stock Unit Award as set forth above.

 

 

 

 

 

THE ONE GROUP HOSPITALITY, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 



